DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/31/2022 and 09/02/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 1-11 and 13 are objected to because of the following informalities:  
Claim(s) 1-11 recite reference numerals in the claims. Although drawings are part of the specification, but they do not constitute a claim antecedent. The Examiner suggests removing the reference numerals from the claims to restore clarity.
Claim(s) 13 recite a phrase “claim 11 wherein” in line 1. The Examiner suggests amending the phrase to recite “claim 11, wherein” to restore clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 5 and 11 recite a component "the device" in a phrase “the device for insulation fault location” before introducing it.  There is insufficient antecedent basis for this term in the claim(s). 
Dependent Claim(s) 12-13 not specifically addressed share the same 112(b) rejection as the rejected base Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over DANESH et al. (US 20130128396; hereinafter DANESH) in view of Liu et al. (US 9753069).
Regarding claim 1, DANESH teaches in figure(s) 1-22 a grounded socket (10) (40 in fig. 2; para. 45 - electrical apparatus may be a socket, a plug or electrical adapter) for insulation fault location (para. 10 - parallel arc fault involves arcing between two conductors, such as between a live conductor and a neutral … when conductor insulation is damaged or deteriorates over time or through usage) in an ungrounded power supply system (2) (Live 44,Neutral 46 or para. 41 - three phase electrical supply) including insulation monitoring by a standard insulation monitoring device (para. 115 - AFCI 40 comprises a current sensor 52) (4) for determining an insulation resistance (Rf) of the ungrounded power supply system (2) (para. 6 - insufficient grounding within an electrical system. the casing of electrical equipment may be improperly grounded such that when a person touches the casing he presents a lower impedance path to ground should the casing become live), the grounded socket (10) comprising: 
a housing (16) (40; fig. 2) having electrical contacts (17)(contacts for 44,46), 
a signaling device (14) for signaling an insulation state (leakage signaling from CT to CB; para. 9 - differential current transformer therefore provides a measure of the leakage current. A circuit breaker may then be operated in dependence on the secondary winding current exceeding a threshold value for a period of time, which corresponds to a maximum level of safe fault current), and 

    PNG
    media_image1.png
    583
    541
    media_image1.png
    Greyscale

a current measuring device (12) for detecting and evaluating a differential current (Id, Idm, Idf), the current measuring device (12) having a measuring current transformer (current transformer 42) (20) and evaluating electronics (amplifier 48, logic 50) (22), characterized in that the current measuring device (12) is configured for high-resolution detection (para. 36 - resolution and gain matching is better than 1 mA) and evaluation of a measuring current (Im) driven by the measuring voltage (Um) as a differential measuring current (para. 115 – differential current transformer 42 is therefore operative to determine the difference between the current signals present in the live and neutral conductors 44) (Id, Idm).
DANESH does not teach explicitly superimposing a measuring voltage (Um) on the ungrounded power supply system (2) for determining an insulation resistance (Rf) of the ungrounded power supply system.
However, Liu teaches in figure(s) 1-4 superimposing a measuring voltage (Um) (col. 3 lines 43-47 :- two voltage detection units connected with the first ground capacitor, the second ground capacitor and the control/processing unit; and at least one current detection unit connected with the power supply system and the control/processing unit.) on the ungrounded power supply system (2) for determining an insulation resistance (Rf) (col. 3 lines 51-52 :- insulation resistance with respect to the ground can be calculated from the voltage and the leakage current) of the ungrounded power supply system (abs. – ungrounded DC power supply).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DANESH by having superimposing a measuring voltage (Um) on the ungrounded power supply system (2) for determining an insulation resistance (Rf) of the ungrounded power supply system as taught by Liu in order to provide suitable computational step for detection in ungrounded power supply system as evidenced by "An insulation resistance detection method and circuit for an ungrounded DC power supply systems. When the ratio of the voltage of the positive bus to that of the negative bus exceeds a preset range" (abstract of Liu).

Regarding claim 2, DANESH teaches in figure(s) 1-22 the grounded socket (10) for insulation fault location according to claim 1, wherein the current measuring device (12) is configured to detect and evaluate a fault current (If) flowing at a network frequency of the ungrounded power supply system (2) as a differential fault current (Id, Idf) (para. 11 - operative at a sufficiently high frequency to identify and act upon the current waveform present in at least one of the conductors to thereby detect the arc fault).

Regarding claim 3, DANESH teaches in figure(s) 1-22 the grounded socket (10) for insulation fault location according to claim 1 wherein the current measuring device (12) is AC/DC- sensitive (para. 4 - current shunt is capable of measuring both AC and DC and provides for linearity of measurement … current transformer … capable of measuring AC only).

Regarding claim 4, DANESH teaches in figure(s) 1-22 the grounded socket (10) for insulation fault location according to claim 1, wherein the current measuring device (12) has a test loop (15) routed through the measuring current transformer (20) for generating a test current (para. 115 -  test circuitry 58, which is operative on manual actuation to simulate a dangerous arc and thereby trigger the circuit interrupter) (It).

Regarding claim 6, DANESH teaches in figure(s) 1-22 the grounded socket (10) for insulation fault location according to claim 1, realized as a permanently installed socket (32), as an adapter plug (40 in fig. 2; para. 45 - electrical apparatus may be a socket, a plug or electrical adapter) (34) or as a mobile line coupler (36).

Regarding claim 7, DANESH teaches in figure(s) 1-22 a method for insulation fault location (para. 10 - parallel arc fault involves arcing between two conductors, such as between a live conductor and a neutral … when conductor insulation is damaged or deteriorates over time or through usage) in an ungrounded power supply system (2) (Live 44,Neutral 46 or para. 41 - three phase electrical supply) including insulation monitoring by a standard insulation monitoring device (para. 115 - AFCI 40 comprises a current sensor 52) (4) superimposing a measuring voltage (Um) on the ungrounded power supply system (2) for determining an insulation resistance (Rf) of the ungrounded power supply system (2), the method comprising the method steps to be executed in a grounded socket according to claim 1, including detecting and evaluating a differential current (Id, Iam, Iaf) by means of a current measuring device (12) having a measuring current transformer (current transformer 42) (20) and evaluating electronics (amplifier 48, logic 50) (22), signaling an insulation state by means of a signaling device (14) (leakage signaling from CT to CB; para. 9 - differential current transformer therefore provides a measure of the leakage current. A circuit breaker may then be operated in dependence on the secondary winding current exceeding a threshold value for a period of time, which corresponds to a maximum level of safe fault current), wherein a measuring current (Im) driven by the measuring voltage (Um) is detected and evaluated as a differential measuring current (Id, Iam) (para. 115 – differential current transformer 42 is therefore operative to determine the difference between the current signals present in the live and neutral conductors 44) in high resolution (para. 36 - resolution and gain matching is better than 1 mA) by means of the current measuring device (12).

Regarding claim 8, DANESH teaches in figure(s) 1-22 the method for insulation fault location according to claim 7, wherein a fault current (If) flowing at a network frequency of the ungrounded power supply system (2) is detected and evaluated as a differential fault current (Id, Idf) by means of the current measuring device (12) (para. 11 - operative at a sufficiently high frequency to identify and act upon the current waveform present in at least one of the conductors to thereby detect the arc fault).

Regarding claim 9, DANESH teaches in figure(s) 1-22 the method for insulation fault location according to claim 7 wherein the detection and evaluation by means of the current measuring device (12) is AC/DC-sensitive (para. 4 - current shunt is capable of measuring both AC and DC and provides for linearity of measurement … current transformer … capable of measuring AC only).

Regarding claim 10, DANESH teaches in figure(s) 1-22 the method for insulation fault location according claim 7, further including the step of generating a test current (It) which is routed through the measuring current transformer (20) of the current measuring device (12) by means of a test loop (para. 115 -  test circuitry 58, which is operative on manual actuation to simulate a dangerous arc and thereby trigger the circuit interrupter) (15).

Claim(s) 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over DANESH in view of Liu, and further in view of SANO et al. (US 20190131925).
Regarding claim 5, DANESH teaches in figure(s) 1-22 the grounded socket (10) for insulation fault location according to claim 1, wherein the evaluating electronics (22) are configured to assess the differential measuring current curve (Iam) in order to establish synchronous insulation fault signaling (para. 11 - waveform analysis circuit of the AFCI is therefore operative at a sufficiently high frequency to identify and act upon the current waveform present in at least one of the conductors to thereby detect the arc fault). 
DANESH in view of Liu does not teach explicitly signaling between the insulation monitoring device (4) and the device for insulation fault location (10).
However, SANO teaches in figure(s) 1-7 signaling between (para. 83; @control part 35; fig. 1) the insulation monitoring device (ground fault determination part 40; fig. 1) (4) and the device for insulation fault location (ground fault position calculation part 41) (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DANESH in view of Liu by having signaling between the insulation monitoring device (4) and the device for insulation fault location (10) as taught by SANO in order to provide "improve the efficiency of the recovery work on site" (para. 83).

Regarding claim 11, DANESH teaches in figure(s) 1-22 the method for insulation fault location according to claim 7, 
further including the step of assessing the differential measuring current curve (Idm) by means of the evaluating electronics in order to synchronize insulation fault signaling (para. 11 - waveform analysis circuit of the AFCI is therefore operative at a sufficiently high frequency to identify and act upon the current waveform present in at least one of the conductors to thereby detect the arc fault). 
DANESH in view of Liu does not teach explicitly signaling between the insulation monitoring device (4) and the device for insulation fault location (10).
However, SANO teaches in figure(s) 1-7 signaling between (para. 83; @control part 35; fig. 1) the insulation monitoring device (ground fault determination part 40; fig. 1) (4) and the device for insulation fault location (ground fault position calculation part 41) (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DANESH in view of Liu by having signaling between the insulation monitoring device (4) and the device for insulation fault location (10) as taught by SANO in order to provide "improve the efficiency of the recovery work on site" (para. 83).

Regarding claim 12, DANESH teaches in figure(s) 1-22 the method for insulation fault location according to claim 11, wherein the differential measuring current curve (Idm) is assessed by detecting a change in amplitude of the differential measuring current (para. 36 -  current transformer and its associated circuitry being configured to measure large amplitude signals e.g. for arc fault detection, and the shunt resistor and its associated circuitry being configured to measure low amplitude signals, e.g. for power consumption measurement) (Idm).

Regarding claim 13, DANESH teaches in figure(s) 1-22 the method for insulation fault location according to claim 11 wherein the differential measuring current curve (Idm) is assessed by detecting a change in pattern (M1, M2) of the differential measuring current (para. 12 - electricity metering demand monitoring for determining usage patterns and trends) (Idm).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868